1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 30,997

10 EULALIO CHÁVEZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Stephen Bridgforth, District Judge

14 Gary King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Jacqueline L. Cooper, Acting Chief Public Defender
18 Karl Erich Martell, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
 1        Defendant appeals his convictions for criminal sexual contact of a minor and

 2 battery. In this Court’s notice of proposed summary disposition, we proposed to

 3 affirm. Defendant has filed a memorandum in opposition, which we have duly

 4 considered. As we are not persuaded by Defendant’s arguments, we affirm.

 5        In this Court’s notice of proposed summary disposition, we proposed to

 6 conclude that the victims’ testimony that Defendant touched them in the manner

 7 charged was sufficient to support Defendant’s convictions. Although Defendant

 8 argued, pursuant to State v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984 (1967),

 9 and State v. Boyer, 103 N.M. 655, 658-60, 712 P.2d 1, 4-6 (Ct. App. 1985), that the

10 victims’ testimony was not credible, we pointed out that this Court does not assess the

11 credibility of witnesses, State v. Salas, 1999-NMCA-099, ¶ 13, 127 N.M. 686, 986

12 P.2d 482, and that we are required to view the evidence, and all reasonable inferences

13 to be drawn from the evidence, in the light most favorable to the verdict, see State v.

14 Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176.

15        Defendant has responded with a memorandum in opposition, in which, again

16 pursuant to Franklin and Boyer, he points to evidence introduced at trial that would

17 call the victims’ credibility into question and that would support his version of events.

18 Defendant has provided no new facts, authority, or legal analysis that would persuade

19 this Court that its proposed summary disposition was erroneous. Therefore, for the



                                               2
1 reasons stated in this opinion and in our notice of proposed summary disposition, we

2 affirm.

3       IT IS SO ORDERED.



4                                              _______________________________
5                                              MICHAEL E. VIGIL, Judge


6 WE CONCUR:



7 _________________________________
8 CELIA FOY CASTILLO, Chief Judge



 9 _________________________________
10 CYNTHIA A. FRY, Judge




                                           3